United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11532
                        Conference Calendar



ERNEST RAYMOND DODD,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden,
Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-896
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Ernest Raymond Dodd, federal prisoner # 17742-077, appeals

the denial of his 28 U.S.C. § 2241 petition.   He argues that his

sentence is invalid in light of Blakely v. Washington, 124 S. Ct.

2531 (2004), and United States v. Booker, 125 S. Ct. 738 (2005).

Dodd’s argument is directed toward a sentencing error; such an

argument may not be brought under 28 U.S.C. § 2241.     See Padilla

v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).       Dodd’s

argument that he is entitled to proceed under 28 U.S.C. § 2241

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11532
                               -2-

based on the savings clause of 28 U.S.C. § 2255 because relief

under that section is “inadequate or ineffective” is unavailing.

Id. at 427 (holding that a claim under Booker does not fit within

the savings clause of 28 U.S.C. § 2255).   The judgment of the

district court is AFFIRMED.